Order, Supreme Court, Bronx County (Mary Ann BriganttiHughes, J.), entered February 23, 2006, which denied the motions by defendants Bio-Reference Laboratories and Specialty *282Laboratories for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff commenced this action against the Laboratories defendants, as well as various doctors and healthcare providers, as a result of an alleged erroneous diagnosis of tuberculosis (TB). The Laboratories did not make a prima facie showing of entitlement to judgment as a matter of law with a tender of sufficient evidence to eliminate any material issues of fact. They failed to submit expert affidavits to establish that their procedures for testing and processing TB samples did not deviate from accepted laboratory practice and were not a contributing cause of plaintiffs injuries (cf. Couse v La Torre Orthopedic Lab., 221 AD2d 709 [1995]). The deposition testimony of their employees merely explained the procedures utilized, and did not establish the adequacy of those procedures. Accordingly, their motions were properly denied regardless of the sufficiency of plaintiffs opposition papers (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Gonzalez, JJ.